PD-1334&1335&1336-17
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                          Transmitted 12/13/2017 2:41 PM
                                                                            Accepted 12/18/2017 2:29 PM
                                                                                    DEANA WILLIAMSON
                                                                                                  CLERK
                                         NO. ___
                                                                                 FILED
     ARISING FROM THE 14TH COURT OF APPEALS IN HOUSTON,
                                                 COURT OFTEXAS
                                                          CRIMINAL APPEALS
                                                       12/18/2017
                          NO. 14-16-00871-CR      DEANA WILLIAMSON, CLERK
                          NO. 14-16-00872-CR
                          NO. 14-16-00873-CR


ANTONIO THOMAS ELIZONDO                    §        THE COURT OF CRIMINAL
                                           §
V.                                         §        APPEALS,
                                           §
THE STATE OF TEXAS                         §        AT AUSTIN, TEXAS

               ____________________________________________________

                APPELLANT’S FIRST MOTION FOR
EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
       ____________________________________________________


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW Appellant, through his undersigned attorney, and requests that the

Court grant a first extension of time to file his petition for discretionary review in the

above-captioned cases in accordance with Texas Rules of Appellate Procedure 68.2(c)

and 10.5(b).    The Appellant would respectfully show the Court the following:

       1. The petition arises from the appeal of three aggravated robbery cases heard by

       the     Fourteenth   Court   of   Appeals,    cause   numbers    14-16-00871-CR,

       14-16-00872-CR, and 14-16-00873-CR. The Fourteenth Court of Appeals

       affirmed Applicant’s 40-year prison sentence in each case.

       2. The Fourteenth Court of Appeals rendered judgment on November 14, 2017.

                                               1
      3. Neither party filed a motion for rehearing or motion for en banc reconsideration.

      4. The petition for discretionary review filing deadline is December 14, 2017.

      5. This is Appellant’s First Motion for Extension of Time to file a petition for

      discretionary review.

      6. Appellant seeks a 30-day extension from the date the petition is due and would

      show the Court that an extension is needed for the following reason:

             After counsel advised Appellant by certified mail correspondence
      and telephone conversation regarding the possibility of filing a petition for
      discretionary review, Appellant decided to formally retain counsel for this
      purpose on December 12, 2017.
             Given that Appellant’s final decision to retain occurred just two days
      prior to the deadline for filing the petition, the undersigned counsel
      respectfully requests a 30-day extension to properly draft and prepare the
      document for filing with this Court.

      THEREFORE, Appellant requests an extension of time to file its petition for

discretionary review until January 13, 2017.

                                                       Respectfully submitted,

                                                       /s/_Michael “Corey” Young
                                                       Michael Corey Young
                                                       S.B.T. No. 24042205
                                                       Pullan & Young PLLC
                                                       908 N. San Jacinto Street
                                                       Conroe, Texas 77301
                                                       Tel: (936) 647-1540
                                                       Fax: (936) 756-9896
                                                       corey@pullanyoung.com



                                               2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served

via facsimile to opposing counsel listed below on the date of the filing of the original

with the Clerk of this Court:

              Rebecca Klaren
              Galveston County District Attorney’s Office
              600 59th Street, Suite 1001
              Galveston, Texas 77551

                                                      /s/_Michael “Corey” Young
                                                      Michael Corey Young




                                           3